Detailed action
Summary
1. The office action is in response to the print rush application filed on 12/26/2021.
2. Claims 1-27 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
4.	Please amend the claims as follow (please refer to the attached set of renumbered claims.
Allowable Subject Matter
5. 	Claims 1-27 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein generating one or more transient-related alarms in response to the impact of the at least one energy-related transient being near, within or above a predetermined range of the stress tolerance of the equipment; prioritizing the transient-related alarms based in part on at least one of the stress tolerance of the equipment, the stress associated with one or more transient events, and accumulated energy-related stress on the equipment; and taking one or more actions in the electrical system in response to the transient-related alarms to reduce energy-related stress on the equipment in the electrical system, wherein the one or more actions are taken based on at least one of the priority and severity of the transient-related alarms.”

Dependent claims 2-26 are allowable by virtue of their dependency.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060241793 Skourup et al. disclose human machine interface for a control system.
US 9997919 Cho et al. disclose apparatus and method for operating distributed generator in connection with power system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /ADOLF D BERHANE/Primary Examiner, Art Unit 2838